Citation Nr: 0207758	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-04 437	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for acquired 
psychiatric disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1972 to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for acquired psychiatric 
disability. 

This case was previously before the Board in March 2001, and 
was Remanded to the RO for additional development of the 
evidence, to include obtaining all private or VA medical 
records not already associated with the claims folder, to 
inform the veteran of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)], and to readjudicate the veteran's claim under the 
provisions of 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), in 
compliance with the holding of the Federal Court in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The actions requested 
on remand have been satisfactorily completed, and the case is 
now before the Board for further appellate consideration.

The record shows that the veteran's previous claims for 
service connection for acquired psychiatric disability were 
denied on the merits by rating decision of June 1986, while a 
rating decision of July 1994 determined that new and material 
evidence had not been submitted to reopen that claim.  Those 
decisions were not appealed, and each became final after one 
year.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The record shows that the claimant 
and his representative were notified of the provisions of the 
VCAA by RO letter of April 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's claim to reopen was filed in 
March 1999, the revised regulations cited above pertaining to 
reopened claims are inapplicable to this appeal.  In general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims have been fully met.  The RO has obtained the 
claimant's complete service medical and personnel records, as 
well as all private and VA medical records identified by the 
claimant.  He was afforded a comprehensive VA psychiatric 
examination in May 1986, and has declined a personal hearing 
before an RO Hearing Officer or before a Member of the Board.  
The appellant has not argued a notice or duty to assist 
violation under the VCAA, and it is clear that the appellant 
was fully notified and aware of the type of information and 
evidence required to substantiate his claim.  

In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The veteran's claim for service connection for acquired 
psychiatric disability was denied on the merits by rating 
decision of June 1986, while a rating decision of July 1994 
determined that new and material evidence had not been 
submitted to reopen that claim; those decision were not 
appealed, and each became final after one year.  

3.  In March 1999, the veteran undertook to reopen his claim 
for service connection for acquired psychiatric disability by 
submitting additional evidence.

4.  The additional evidence submitted to reopen the claim for 
service connection for acquired psychiatric disability since 
the last final rating decision of July 1994 includes no 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSION OF LAW

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for acquired 
psychiatric disability, the claim is not reopened.  
38 U.S.C.A. § 1110, 5107(a), 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The evidence of record at the time of the last final rating 
decision of July 1994 declining to reopen the veteran's claim 
for service connection for acquired psychiatric disability 
includes his complete service medical and personnel records, 
private treatment records from Southeastern Mental Health 
Center and New Hanover Hospital, dated from January 1978 to 
March 2001, the VA psychiatric examination conducted in May 
1986, VA hospital summaries and outpatient clinic treatment 
records, dated from September 1977 to March 1994; another 
application for VA disability compensation benefits (VA Form 
21-526), received in May 1993; and a lay statement from the 
veteran's spouse, received in October 1993.  That evidence is 
described below.

The veteran's service entrance examination, conducted in 
September 1972, disclosed that his psychiatric evaluation was 
normal.  His service medical records are silent for 
complaint, treatment, findings or diagnosis of a psychiatric 
disability.  In April 1973, he was seen on one occasion for 
complaints of an upper respiratory infection, tiredness and 
shaking.  He denied nervousness or personal problems, and was 
found to have chest congestion.  At the time of service 
separation, the veteran denied any history of depression, 
excessive worry, or nervous trouble of any sort.  His service 
separation examination, conducted in October 1976, showed 
that his psychiatric examination was normal.  The veteran's 
DD Form 214MC shows that he attended Food Services and Pastry 
Baking Schools, and that his military occupational specialty 
(mos) was Baker (3311).  He received several nonjudicial 
punishments for absence from his appointed place of duty, as 
well as a single alcohol and drug offense.

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526, received in December 
1985, reported that he was first treated for psychiatric 
disability in 1977.  VA outpatient treatment records from the 
mental health clinic, VAMC, Wilmington, dated from September 
1977 to January 1978, show that he was seen after his mother 
complained that he lacked initiative and was withdrawn.  He 
was initially diagnosed with a passive-dependent personality 
disorder, but following psychological evaluation, no 
psychiatric diagnosis was offered.  

A private hospital summary from Southeastern Mental Health 
Center, dated from January to March 1978, shows that he was 
admitted on self-referral.  He described his period of 
military service as "uneventful", and was diagnosed with 
passive-dependent personality, moderate.  He was admitted to 
New Hanover Memorial Hospital in April 1982 with a diagnosis 
of personality disorder, schizoid personality.  He was 
subsequently hospitalized at Southeastern Mental Health 
Center from February 1983 to May 1984, and denied any 
treatment or medication during military service other than 
for colds.  The diagnoses at hospital discharge were Axis I: 
No diagnosis; Axis II: Schizoid personality disorder.  He was 
again hospitalized at New Hanover Memorial Hospital in 
November and December 1985, and treated with Haldol.  The 
diagnosis at hospital discharge was schizophrenia, catatonic 
type.

A VA hospital summary, dated from November 1985 to January 
1986, showed an Axis I diagnoses of schizophreniform disorder 
and an Axis II diagnosis of schizotypal personality disorder.  
A report of VA psychiatric examination, conducted in May 
1986, diagnosed schizophrenia, undifferentiated , moderately 
severe.  

A hospital summary from Southeastern Mental Health Center, 
dated in April 1986, showed an Axis I diagnosis of 
schizophrenia, catatonic type, subchronic.  Private 
outpatient treatment records from Southeastern Mental Health 
Center, dated from April 1986 to September 1993 show that the 
veteran continued to be followed on an outpatient basis, and 
treated with psychotropic medications, primarily Haldol and 
Cogentin.   

VA outpatient treatment records from the VAMC, Fayetteville, 
dated from May 1993 to March 1994, show that the veteran was 
seen for follow-up of schizophrenia.  

The veteran's second application for VA disability 
compensation benefits (VA Form 21-526), received in May 1993, 
reported postservice treatment for schizophrenia at 
Southeastern Mental Health Center in 1979.  The lay statement 
from the veteran's spouse, received in October 1993, 
described certain behaviors she had observed in the veteran 
since their marriage in 1987, including talking to the walls 
and withdrawal when without his medication, but without sleep 
disturbances.  

The foregoing constitutes the evidence of record at the time 
of the last final rating decision of July 1994 denying the 
veteran's claim for service connection for acquired 
psychiatric disability.

The evidence added to the record since the unappealed rating 
decision of July 1994 denying the veteran's claim for service 
connection for acquired psychiatric disability includes 
duplicate copies of the veteran's private hospital summaries 
from Southeastern Mental Health Center, dated from February 
1983 to May 1994, and in April 1986; duplicate copies of 
private outpatient treatment records dated from March 1991 to 
August 1992; another application for VA disability 
compensation benefits (VA Form 21-526), received in May 1993; 
a lay statement from the veteran's spouse, received in 
October 1993; VA outpatient treatment records from the VAMC, 
Fayetteville, dated from June 1995 to February 1996; letters 
from the veteran to the RO, received in March 1999 and May 
2001; and private outpatient treatment records from 
Southeastern Mental Health Center (Dr. J.H.R.), dated from 
May 2000 to March 2001. 

The Board must now determine whether the additional evidence 
submitted since the last final rating decision of July 1994 
is both new and material to the issue of service connection 
for acquired psychiatric disability and warrants reopening of 
that claim. 

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychosis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2001).

Personality disorder as such are not diseases or injuries 
within the meaning of applicable legislation providing for 
payment of VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c), Part 4, § 4.9 (2001). 

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
38 U.S.C.A. § 5108, 7104;  38 C.F.R. § 20.1105 (2001).  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 2001); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996);  Barnett v. Brown,  83 F.3d 1380, 1383-
4 (Fed. Cir. 1996);  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a);  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
"New" evidence is that which is not "merely cumulative" of 
other evidence in the record, while "[m]aterial" evidence 
is "relevant and probative of the issue at hand."  Justus 
v. Principi, 3 Vet. App. 510, 512 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In Hodge v. West, 
155 F.3d 1356, 1363  (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

In  Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).
For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This presumption is made only for the purpose of 
determining whether the case should be reopened.  Once the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  Justus, 3 Vet. App. at 513.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . 
. . cannot serve as the predicate to reopen a claim under  38 
U.S.C.A. § 5108.  Just as the [Board] must point to a medical 
basis other than its own unsubstantiated opinion (Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)), the veteran cannot 
meet his initial burden by relying upon his own, or his 
representative's, opinions as to medical matters.  Nor can 
the veteran meet the 'new and material evidence' burden of 38 
U.S.C.A. § 5108 by relying upon such 'evidence'. "  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), citing Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  38 C.F.R. § 3.156(c).  No additional 
service department records or corrections by the service 
department of former errors of commission or omission in the 
preparation of the prior report or reports have been 
submitted since the final RO rating decision of July 1994.  
As noted, the additional evidence submitted by the claimant 
since the last final rating decision of July 1994 denying the 
veteran's claim for service connection for acquired 
psychiatric disability includes duplicate copies of the 
veteran's private hospital summaries from Southeastern Mental 
Health Center, dated from February 1983 to May 1994, and in 
April 1986; duplicate copies of private outpatient treatment 
records dated from March 1991 to August 1992; VA outpatient 
treatment records from the VAMC, Fayetteville, dated from 
June 1995 to February 1996; letters from the veteran to the 
RO, received in March 1999 and May 2001; and private 
outpatient treatment records from Southeastern Mental Health 
Center (Dr. J.H.R.), dated from May 2000 to March 2001. 

The duplicate copies of the veteran's private hospital 
summaries from Southeastern Mental Health Center, dated from 
February 1983 to May 1994, and in April 1986; and the 
duplicate copies of private outpatient treatment records from 
that facility, dated from March 1991 to August 1992, are not 
new, but are merely duplicate copies of medical evidence 
previously submitted and reviewed by the RO at the time of 
its prior decision of July 1994 denying the veteran's claim 
for service connection for acquired psychiatric disability.  
As such, those records do not warrant the reopening of the 
veteran's claim.

The VA outpatient treatment records from the VAMC, 
Fayetteville, dated from June 1995 to February 1996, show 
that the veteran was seen for follow-up of schizophrenia.  
While those records are new in the limited sense that they 
have not previously been reviewed by agency decisionmakers, 
they show no more than that the veteran continues to manifest 
and receive outpatient treatment and medication for his 
diagnosed schizophrenia.  That evidence is no more than 
cumulative and duplicative of evidence already of record, 
which showed that schizophrenia requiring treatment and 
medication was previously diagnosed in November 1985, and 
continued to be shown on VA outpatient treatment records from 
the VAMC, Fayetteville, through March 1994.  In addition, 
that evidence does not link any psychiatric disability of the 
veteran to his period of active service.  Thus, such evidence 
is not both new and material to the issue of service 
connection for acquired psychiatric disability.  

The letter from the veteran to the RO, received in March 
1999, stated, in pertinent part, that his [psychiatric] 
illness was not apparent until his period of military 
service; that he had been taking medication since 1976; and 
that he had no psychiatric illness at service entry.  The 
letter from the veteran to the RO, received in November 1999, 
stated, inter alia, that while in service he worked long 
hours as a baker in a communications company before being 
discharged to the reserves; that a psychiatric disability was 
diagnosed [only] "weeks" after service separation; and that 
he is bothered by lack of concentration and takes medication 
on a daily basis.

The contentions set forth in the veteran's letters to the RO 
are not new, but merely reiterate contentions previously 
advanced by the veteran in his initial application  for VA 
disability compensation benefits, received in December 1985, 
in which he asserted that his psychiatric disability was 
incurred in or aggravated by active service, and reported 
that he was first treated for psychiatric disability in 1977.  
While he now contends that his psychiatric disability was 
diagnosed "weeks" after service separation, the medical 
evidence of record shows no evidence of a psychiatric 
disorder during active service, and he denied any history of 
depression, excessive worry, or nervous trouble of any sort 
at the time of service separation.  Further, his service 
separation examination disclosed that his psychiatric 
disability was normal, and the veteran was first seen for 
psychiatric complaints in September 1977, approximately two 
years after final service separation, when a passive-
dependent personality was diagnosed.  The first diagnosis of 
schizophrenia, catatonic type, was shown on private 
hospitalization at New Hanover Memorial Hospital in November 
and December 1985, more than 9 years after final service 
separation.  

With respect to the assertion that a psychiatric disability 
was diagnosed "weeks" after service separation, the record 
shows that the veteran was informed by rating decisions, RO 
letters, and the Statement of the Case and Supplemental 
Statements of the Case of the evidence previously obtained 
and reviewed by the RO, and was asked by RO letter of April 
2001 to submit any additional evidence he wanted considered 
by the RO, including statements from doctors who had treated 
him and lay statements from others who know of his condition.  
The veteran has submitted no evidence showing or tending to 
show that he was examined treated, diagnosed or given 
medication for a psychiatric disorder prior to September 
1977, or diagnosed with schizophrenia prior to November 1985.  

The private outpatient treatment records from Southeastern 
Mental Health Center (Dr. J.H.R.), dated from May 2000 to 
March 2001, show no more than that the veteran continued to 
receive treatment and medication for chronic undifferentiated 
schizophrenia, but includes no evidence or opinion linking or 
relating that condition to the veteran's period of active 
service.  That evidence is not new, but is cumulative of 
extensive medical evidence showing treatment and diagnoses of 
schizophrenia previously submitted and reviewed at the time 
of the RO's prior rating decisions of June 1986 and July 1994 
denying service connection for acquired psychiatric 
disability.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that new and material evidence has 
not been submitted to reopen the veteran's claim for service 
connection for acquired psychiatric disability.  Accordingly, 
the claim for service connection for acquired psychiatric 
disability is not reopened, and the rating decisions of June 
1996 and July 1994 remain final.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for acquired psychiatric 
disability is not reopened.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

